United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, NEWARK-LIBERTY
INTERNATIONAL AIRPORT, Newark, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 10-1676
Issued: March 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 9, 2010 appellant filed a timely appeal from an April 30, 2010 merit decision of
the Office of Workers’ Compensation Programs concerning his schedule award. Pursuant to
20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than 12 percent impairment of his left upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On August 3, 2005 appellant, then a 30-year-old baggage screener, filed a traumatic
injury claim stating that on that date he experienced a sharp and numbing pain in his left
shoulder while reaching up to get a bin. The Office accepted the claim for left shoulder strain

and paid compensation benefits. Appellant stopped work on the date of injury. The Office
authorized left shoulder surgeries on January 6 and December 15, 2006,1 as well as physical
therapy. Appellant returned to work eight hours a day with restrictions on June 25, 2007.
On December 19, 2008 appellant requested a schedule award. In a September 16, 2008
report, Dr. David Weiss, an osteopath, noted the history of injury, his review of available
medical records and presented his findings. He opined that appellant had 23 percent left upper
extremity impairment under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).2
In a June 30, 2009 letter, the Office advised Dr. Weiss that as of May 1, 2009 impairment
determinations would be accomplished according to the sixth edition of the A.M.A., Guides. It
requested that he provide an additional impairment determination using the sixth edition of the
A.M.A., Guides.
In a July 31, 2009 report, Dr. Weiss utilized the results of his September 16, 2008
examination.
He found that appellant reached maximum medical improvement on
September 16, 2008 and opined that appellant had 12 percent left arm impairment under the sixth
edition of the A.M.A., Guides. Under Table 15-5, page 403, Dr. Weiss assigned 10 percent
impairment for Class 2 diagnosis based AC joint injury with distal clavicle resection. Based on
QuickDASH functional scale score of 81, he assigned a Grade Modifier 4 for functional history
adjustment under Table 15-7, page 406. Based on appellant’s muscle atrophy, Dr. Weiss
assigned a Grade Modifier 2 for physical examination adjustment under Table 15-8, page 408.
Based on imaging studies, he assigned a Grade Modifier 4 for clinical studies adjustment under
Table 15-9, page 410. Dr. Weiss utilized the net adjustment formula of (GMFH - CDX) +
(GMPE - DCX) + (GMCS - CDX) or (4-2) + (2-2) + (4-2) to find a net adjustment of four. He
opined that the final left upper extremity impairment after net adjustment was 12 percent.
On October 9, 2009 an Office medical adviser reviewed Dr. Weiss’ July 31, 2009
impairment report. He opined that the date of maximum medical improvement was
September 16, 2008, the date of Dr. Weiss’ examination. The medical adviser agreed that an
AC joint injury with distal clavicle resection under Table 15-5, page 403 was a CDX (Class of
Diagnosis) 2 impairment with a default impairment (Grade C) of 10 percent. He also agreed
with Dr. Weiss’ grade modifiers for functional history (GMFH) of 4,3 for physical examination
(GMPE) of 24 and clinical studies (GMCS) of 4.5 The Office medical adviser stated that the net
modifier adjustment formula resulted in a net adjustment modifier of 4, which moved the default
value to the right which resulted in 12 percent impairment for the left arm. He noted that while
1

On January 6, 2006 appellant underwent a left shoulder acromioplasty and subacromial decompression,
acromioclavicular (AC) joint arthrotomy with disc resection and distal clavicle resection. On December 15, 2006 he
underwent a revision acromioplasty AC joint resection.
2

A.M.A., Guides (5th ed. 2001).

3

A.M.A., Guides (6th ed.) Table 15-7, page 406.

4

Id. at Table 15-8, page 408.

5

Id. at Table 15-9, page 410.

2

the grade modifier for clinical studies might be either a three or two, this would not change the
12 percent impairment for the left arm as the net modifier adjustment would end up a minimum
of two to reach the 12 percent impairment (Grade E).
By decision dated April 30, 2010, the Office issued a schedule award for 12 percent
impairment to the left upper extremity. The period of the award was for 37.44 weeks of
compensation for the period September 16, 2008 to June 5, 2009.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 provides
for compensation to employees sustaining impairment from loss or loss of use of specified
members of the body. The Act, however, does not specify the manner in which the percentage
loss of a member shall be determined. The method used in making such determination is a
matter which rests in the sound discretion of the Office. For consistent results and to ensure
equal justice, the Board has authorized the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
Office as a standard for evaluation of schedule losses and the Board has concurred in such
adoption.7 Schedule award decisions issued between February 1, 2001 and April 30, 2009 utilize
the fifth edition of the A.M.A., Guides.8 Effective May 1, 2009, the Office adopted the sixth
edition of the A.M.A., Guides,9 published in 2008, as the appropriate edition for all awards
issued after that date.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history (GMFH), physical examination (GMPE) and clinical studies (GMCS).12 The net
adjustment formula is (GMFH - CDX) + (GMPE - DCX) + (GMCS - CDX).

6

5 U.S.C. §§ 8101-8193.

7

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8

B.M., 61 ECAB ___ (Docket No. 09-2231, issued May 14, 2010).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
11

A.M.A., Guides (6th ed., 2008), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
12

Id. at pp. 494-531 (6th ed. 2008).

3

ANALYSIS
The schedule award decision in this case was issued on April 30, 2010. As noted, all
schedule awards issued after May 1, 2009 must be based on the sixth edition of the A.M.A.,
Guides. The Office medical adviser found that the impairment was represented by Dr. Weiss’
July 31, 2009 impairment report. Under Table 15-5, page 403 of the A.M.A., Guides, an AC
joint injury and distal clavicle resection is a CDX (Class of Diagnosis) 1 impairment with a
default impairment (Grade C) of 10 percent. This differs from the CDX 2 found by both
Dr. Weiss and the Office medical adviser for an AC joint injury and distal clavicle resection for a
default impairment of 10 percent. This appears to have been a typographical error by Dr. Weiss
and the medical adviser. As noted above, the final impairment is determined by using a net
adjustment formula based on grade modifiers for functional history (GMFH), physical
examination (GMPE) and clinical studies (GMCS). In this case, the grade modifier applied was
4 for GMFH,13 2 for physical examination (GMPE)14 and 4 for clinical studies (GMCS).15 The
net adjustment formula is (GMFH-CDX) + (GMPE – CDX) + (GMCS – CDX).16 As the CDX
is 1, the formula results in (4-1) + (2-1) + (4-1) = 7. According to the A.M.A., Guides, the Grade
C default impairment of 10 percent is modified to a Grade E of 12 percent to the left upper
extremity.17
Both Dr. Weiss and the Office medical adviser concurred that appellant had 12 percent
left upper extremity impairment. The Board finds that the A.M.A., Guides were properly applied
as modified to reflect a CDX of 1 to determine the left upper extremity impairment.
On appeal, appellant notes that his impairment rating was 23 percent as calculated under
the fifth edition of the A.M.A., Guides. He argues that the fifth edition of the A.M.A., Guides
should have been applied as he was examined, was found to be at maximum medical
improvement and submitted the schedule award claim to the Office prior to May 1, 2009, the
effective date of the sixth edition of the A.M.A., Guides. As noted above, Office procedures and
FECA Bulletin No. 09-03 provide that for decisions issued effective May 1, 2009 the sixth
edition of the A.M.A., Guides is to be used.18 The procedures and the bulletin make no provision
for determining the sixth edition of the A.M.A., Guides based on when maximum medical

13

Id. at Table 15-7, page 406.

14

Id. at Table 15-8, page 408.

15

Id. at Table 15-9, page 410.

16

Id. at 411.

17

Id. at Table 15-5, page 403. Although proper application of the net adjustment formula for Class 1 CDX results
in a net adjustment of +7, this does not result in any greater impairment than that calculated by Dr. Weiss or the
Office medical adviser. The A.M.A., Guides provide that any adjustments greater than +2 will automatically be
considered “E.” The A.M.A., Guides point out that “grade modifiers allow movement within a class but do not
allow movement into a different class.” A.M.A., Guides 387.
18

See supra notes 9, 10.

4

improvement is reached.19 As the Office issued a schedule award on April 30, 2010, it properly
used the sixth edition of the A.M.A., Guides.
CONCLUSION
The Board finds that appellant has not established more than 12 percent permanent
impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the April 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

The period covered by a schedule award commences on the date that the employee reaches maximum medical
improvement from residuals of the employment injury. The determination of whether maximum medical
improvement has been reached is based on the medical evidence and is usually the date of the medical examination
which determined the extent of the impairment. See J.H., 60 ECAB ___ (Docket No. 08-2432, issued
June 15, 2009).

5

